DETAILED ACTION
This Office action is in response to amendments filed 6/17/2022. It should be noted that claims 1, 18, and 20 have been amended, claim 8 has been cancelled, and claim 21 has been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thies 5,924,432.
Thies discloses, regarding claim 1, a centrifugal pump assembly comprising: an electrical drive motor 30; an impeller 200 (see Fig. 9) which is driven by the electric drive motor 30; at least one valve element 212 which is directly or indirectly movable along a first movement path between at least two switching positions (see valve positions represented by 204, 206, 208, and 210 in Fig. 8) by the electrical drive motor 30, the valve element 212 being configured to adjust a flow of fluid from at least one inlet (valve 212 adjusts the flow from 21 to outlets 24 and 66, which leads to 26) when the valve element 212 is in one (206 for example) of the at least two switching positions (again, the multiple valve positions are represented by 204, 206, 208, and 210), the valve element 212 being further configured to adjust the flow of fluid from the inlet when the valve element 212 is in another one (210 for example) of the at least two switching positions, wherein the flow of fluid from the inlet when the valve element 212 is in the first switching position (206) is different from the flow of fluid from the inlet when the valve element is in the second switching position (210; see col 8, line 51 to col. 9, line 43); wherein at least a part of the valve element 212 is additionally movable along a second movement path (axially; see H1, H2, and H3 in Figs. 8-9), which is different from the first movement path (rotationally), between a released position (where the tab 214 is below 208, see col. 9, lines 5-9), in which the valve element 212 is distanced to at least one contact surface 208 and a bearing position (where the tab 214 contacts ratchet tooth 208; see col. 8, lines 43-50), in which the valve element 212 bears on the at least one contact surface 208; wherein the at least one contact surface 208 is a sealing surface (substantially broad; when 214 contacts tooth 208, the openings of 212 are in a position that changes the seal of 203 in some way, thus it can be considered a sealing surface) configured to contact the valve element 212 when the valve element is in the bearing position (again, see col. 8, lines 43-50); Re claim 2, wherein the at least one valve element 21 is mechanically coupled to the drive motor (via 15/20) such that the valve element 21 is movable along the first and/or the second movement path by way of the drive motor (this is clearly the case as the valve 21 is coupled to axially moveable impeller 18); Re claim 3, wherein the second movement path (axially) runs transversely to the first movement path (rotationally) or transversely to a plane, in which the second movement path extends (this is clearly the case; the second movement path of valve 212 is along shaft 218); Re claim 4, wherein the at least one valve element 212 is rotatable along the first movement path about a rotation axis (see 218), wherein the rotation axis extends parallel to or along the rotation axis of the impeller 200 (this is clearly shown in Figs. 8-10); Re claim 5, wherein the at least one valve element 212 is rotatably mounted such that in the released position, the at least one valve element 212 is rotatable about a central mounting (218), between the at least two switching positions (see valve positions represented by 204, 206, 208, and 210 in Fig. 8; see col 9, lines 5-22) and in the second, bearing position is held on the contact surface 208 rotationally fixed (see col. 8, lines 43-50); Re claim 6, wherein the second movement path is a straight line (along 218); Re claim 7, wherein the second movement path runs parallel to or along the rotation axis (see shaft 218) of the at least one valve element 212 (this is clearly shown in Figs. 8-10); Re claim 9, wherein the at least one valve element 212 comprises a pressure surface (bottom of valve 212 in Fig. 9) which is in connection with a delivery side of the impeller 200 such that a pressure which prevails at the delivery side (pump chamber 201) acts upon the pressure surface and thereby produces a pressing force which acts upon the valve element 212, wherein the pressure surface is situated such the pressing force is directed at least partly along the second movement path of the valve element 212 towards the bearing position (see col. 8, lines 43-50); Re claim 10, wherein the at least one valve element 212 is coupled to at least one restoring element 222, which exerts a restoring force upon the valve element 212, said restoring force being along the second movement path, directed towards the released position (clearly shown in Fig. 9; see col. 9, lines 5-16); Re claim 11, further comprising a force generating means 222 which exerts a force upon the valve element 212 in the direction of one of the switching positions (see col. 9, lines 5-16); Re claim 12, wherein the at least one valve element 212 is configured such that the at least one valve element 212 is moveable along the first movement path by a fluid flow which is brought into motion by the impeller 200 (see col. 8, lines 43-50); Re claim 13, wherein the impeller 200 produces differently directed fluid flows depending on an impeller rotation direction, by way of which fluid flows the at least one valve element 212 is movable along the first movement path in opposite directions (see rotation directions 224 and 226 of the valve in Fig. 10; see col. 9, lines 23-38); Re claim 14, further comprising a control device which activates the electric drive motor 30 such that the speed and/or the rotation direction of the drive motor 30 can be changed (see col. 5, lines 22-36); Re claim 19, wherein at least two alternative flow paths are provided, wherein the at least one valve element 212 is arranged in these flow paths such that these flow paths (see flow conduits at the top of Fig. 9) are opened to a different extent in the at least two switching positions (see col. 8, lines 55-67); Re claim 20, wherein the two flow paths are situated at the suction side of the impeller 200 (the impeller motor is reversible, thus, the flow paths are at the suction side for one direction of rotation). 
Thies discloses, regarding claim 21, a centrifugal pump assembly comprising: an electrical drive motor 30; an impeller 200 (see Fig. 9) which is driven by the electrical drive motor 30; at least one valve element 212 which is directly or indirectly movable along a first movement path between at least two switching positions (see valve positions represented by 204, 206, 208, and 210 in Fig. 8) by the electrical drive motor 30, wherein at least a part of the valve element 212 is additionally movable along a second movement path (axially; see H1, H2, and H3 in Figs. 8-9), which is different from the first movement path (rotationally), between a released position (where the tab 214 is below 208, see col. 9, lines 5-9), in which the valve element 212 is distanced from at least one contact surface 208, and a bearing position (where the tab 214 contacts ratchet tooth 208; see col. 8, lines 43-50), in which the valve element 212 bears on the at least one contact surface 208, wherein the at least one contact surface is a sealing surface (substantially broad; when 214 contacts tooth 208, the openings of 212 are in a position that changes the seal of 203 in some way, thus it can be considered a sealing surface) configured to contact the valve element 212 when the valve element is in the bearing position (again, see col. 8, lines 43-50), the valve element 212 being configured to move from one (206 for example) of the at least two switching positions (again, the multiple valve positions are represented by 204, 206, 208, and 210) to another one (210 for example) of the at least two switching positions when the at least one valve element 212 is in the released position (see how tab 214 can move from 206 to 210 which starts below 208; see Fig. 8), the one (206) of the at least two switching positions corresponding to a first fluid flow control position for controlling a flow of fluid from a first inlet (from 21 to 24 and/or 66), the another one (210) of the at least two switching positions corresponding to a second fluid flow control position for controlling the flow of fluid from the first inlet (from 21 to 24 and/or 66), wherein the first fluid flow control position (206) is different from the second fluid flow control position (210; see col 8, line 51 to col. 9, line 43).

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot due to the new interpretation of the Thies reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746